Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered April 16, 1975, convicting him of murder, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. No determination has been made with respect to the sufficiency of the facts. The improper remarks of the prosecu*540tor during summation require a reversal. The prosecutor vouched for the truthfulness of the People’s witnesses and made references to matters not in evidence during the course of the trial. This issue has been previously addressed by this court (see People v Figueroa, 38 AD2d 595; People v Wasserman, 46 AD2d 915). Further, the trial court improperly construed People v Sandoval (34 NY2d 371) as applying only to impeachment by proof of prior convictions. The court concluded it could not make an advance ruling as to impeachment by proof of the prior admission of criminal or immoral acts. This conclusion was improper. We reach no other question. Hopkins, J. P., Rabin, Hawkins and O’Connor, JJ., concur; Martuscello, J., dissents and votes to affirm the judgment (cf. People v Crimmins, 36 NY2d 230; People v Lagana, 36 NY2d 71, 73-74).